DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 10/12/2020 and 6/15/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanai et al. (US 2020/0400331, hereinafter “Hanai”) in view of Pigeon (US 2015/0323582).
Regarding claims 1, 9, and 12, Hanai discloses a signal transmission method (air conditioning system 100, para. 0028, Fig. 1), comprising:
determining data to be transmitted by a unit in air conditioning units (implicit in air conditioning units 1 and 2 communicating, Fig. 1, para. 0028); and
transmitting, by the unit, data to be transmitted to other units through a designated power line (outdoor units 2 communicate with one or more indoor units 1 using power line communication, para. 0028, Fig. 1).
However, Hanai does not expressly disclose: the designated power line is in multiphase power lines, wherein the designated power line is any power line in the multiphase power lines, and the designated power line is a power line shared by all units in the air conditioning units.
Pigeon discloses a power line communication scheme for polyphase electric power supply systems in which power line communications can be performed between devices connected to power lines of different phases and both transmitter and receiver devices are also connected to the neutral wire 104 (Fig. 1, paras. 0058-0060). Pigeon discloses that the transmitter and receiver devices can be connected to distinct phases or the same phase (para. 0059). Thus, Pigeon suggests the use of either a single phase power line communication configuration (transmitter/receiver on same phase) or a polyphase/multiphase power line communication configuration (transmitter/receiver on different phases). Pigeon also discloses that the transmitter devices is implemented using a processor and memory (RAM 211 and ROM 212, Fig. 2) to execute stored instructions to implement the data set generator 302, which determines data to be transmitted (Fig. 3, para. 0071-0072).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the air conditioning system with power line communications between units of Hanai to implement the power line communications over multiphase power lines, since this is suggested by the power line communication scheme of Pigeon.

Regarding claims 2, 10, and 14, Pigeon further discloses the designated power line is a naught wire in the multiphase power lines (both transmitter and receivers are connected to the neutral wire 104, Fig. 1, para. 0059).

Regarding claim 6, Hanai discloses a signal transmission system (air conditioning system 100, para. 0028, Fig. 1), comprising: 
air conditioning units and power lines (outdoor unit 2 and indoor units 1 connected by power supply lines, para. 0002, Fig. 1), 
wherein the air conditioning units comprises at least two units, each of the at least two units is connected with the power lines (outdoor unit 2, indoor units 1, show at least 4 units total connected by power supply line, para. 0002, 0028, Fig. 1), 
and the at least two units transmit signal to each other through a shared power line (inherent in power line communication, para. 0028, Fig. 1).
Hanai does not expressly disclose: the power lines are multiphase;  
each of the at least two units is connected with at least two power lines in the multiphase power lines; and 
the at least two units share one power line in the multiphase power lines.
Pigeon discloses a power line communication scheme for polyphase electric power supply systems in which power line communications can be performed between devices connected to power lines of different phases and both transmitter and receiver devices are also connected to the neutral wire 104 (Fig. 1, paras. 0058-0060). Pigeon discloses that the transmitter and receiver devices can be connected to distinct phases or the same phase (para. 0059). Thus, Pigeon suggests the use of either a single phase power line communication configuration (transmitter/receiver on same phase) or a polyphase/multiphase power line communication configuration (transmitter/receiver on different phases).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the air conditioning system with power line communications between units of Hanai to implement the power line communications over multiphase power lines, since this is suggested by the power line communication scheme of Pigeon.

Regarding claim 7, Pigeon further discloses the shared power line is a naught wire in the multiphase power lines (both transmitter and receivers are connected to the neutral wire 104, Fig. 1, para. 0059).

Regarding claim 8, Hanai further discloses wherein in a case that the air conditioning units comprises at least three units (Fig. 1 shows multiple indoor units for each outdoor unit):
a first designated unit of the at least three units receives a signal sent by a second designated unit of the at least three units through the shared power line (outdoor unit 2-1 communicates with one or more indoor unit 1 via power line communication, para. 0028; see also Pigeon which shows communication between a transmitter and receiver over the multi-phase power line, Fig. 1) or acquires a signal sent by the second designated unit through a third designated unit of the at least three units.

Allowable Subject Matter
Claims 3-5, 11, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        6/4/2022